Genevieve Turner, Respondent Acting Pro Se.
Mark Boenker, Respondent Acting Pro Se.
Luke Boenker, Respondent Acting Pro Se.
Christy Elwell, Respondent Acting Pro Se.
John Boenker, Respondent Acting Pro Se.
Lucy Smith, Respondent Acting Pro Se.
Rose Frese, Respondent Acting Pro Se.
Before Lisa P. Page, C.J., Roy L. Richter, J., and Robert M. Clayton III, J.
ORDER
PER CURIAM.
*526Matthew C. Boenker ("Trustee") appeals the judgment of the trial court on the claims of Mary Allen ("Allen") and Anna Strong ("Strong") as beneficiaries of The Edward H.W. Boenker Revocable Living Trust ("the Trust"). We affirm.
In addition, both Allen and Strong have filed motions for attorneys' fees and costs on appeal. Allen requests fees in the amount of $ 22,005.00 and additional charges of $ 110.76. Strong requests $ 31,097.50 in fees and $ 839.25 in additional costs. Section 456.10-1004 RSMo (2016), provides the authority for our court to grant an award of fees and costs "as justice and equity may require." As a result, Allen and Strong's motions are granted. See also O'Riley v. U.S. Bank, N.A. , 412 S.W.3d 400, 419-20 (Mo. App. W.D. 2013) (appeal constitutes a "judicial proceeding involving the administration of a trust," thus could serve as the basis for an award of fees on appeal). Allen is awarded $ 22,115.76 in fees and costs, to be paid by Trustee. Strong is awarded $ 31,936.75 in fees and costs, to be paid by Trustee.
An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).